Citation Nr: 1233370	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cardiac disability manifested by bradycardia.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for severe headaches.

4.  Entitlement to service connection for a disability manifested by arthralgias and body joint popping.

5.  Entitlement to service connection for a disability manifested by throat muscle swelling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Appellant served in the Army National Guard.  In relevant part, from September 2002 to February 2003 he served on active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Appellant testified at a travel board hearing before the Board in June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  VA's duty to provide a medical examination is triggered when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

For disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

In addition to the laws and regulations outlined above, the term "active military, naval, or air service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident (CVA) which occurred during such training.  Id.  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2011).  INACDUTRA includes service with the National Guard of any State (other than full-time duty).  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (2011).  

With regard to the issue of entitlement to service connection for a cardiac disability manifested by bradycardia, the Appellant's service treatment reports reflect reports of chest pain on several occasions in November 2002.  He was assessed with bradycardia at that time.  A November 2002 exercise stress test report reflects that his resting electrocardiogram (ECG) was normal and his resting blood pressure was normal.  The examiner's impression was that the stress test results were normal.  A July 2004 pre-deployment physical reflects that the Appellant was assessed with sinus bradycardia and an ECG was reported to be normal.  The Appellant was determined to be nondeployable at that time.  

Post ACDUTRA, private treatment reports from Total Care Medical Clinic dated from May 2006 to August 2007 reflect a diagnosis of bradycardia.  The records reflect that the Appellant was scheduled for a cardiology consultation with "Dr. Fields" in August 2007.  However, records from the cardiology consultation were not associated with the claims file.  A statement from S. Bressler, M.D., dated in July 2010 reflects that the Appellant was seen for reports of fatigue, myalgias, and bradycardia with an unremarkable ECG, blood work, and physical examination with the exception of bradycardia.  Dr. Bressler concluded that the Appellant's chronic complaints are consistent with post-vaccination syndrome as a medical possibility.  

In June 2010, the Appellant testified that during ACDUTRA he passed out in a gas chamber and was thereafter assessed with sinus bradycardia.  He indicated that following ACDUTRA he sought treatment for his heart condition at his family physician and at the hospital on a number of occasions.  However, he stated that none of the tests determined whether he had a heart disability.  He testified that he stopped going to the doctors after about a dozen visits and a four or five thousand dollar doctor bill.  The Appellant indicated that he continues to have shortness of breath.  

With regard to bradycardia, because there is evidence of treatment for chest pain and bradycardia in ACDUTRA, a report of symptoms of the condition and treatment for bradycardia since that time, the Appellant should be afforded a VA examination in order to determine whether any cardiac disability exists and, if so, whether it is related to the Appellant's period of ACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims of service connection for left ear hearing loss, headaches, popping and aches of the joints and muscle swelling of the throat, the Appellant's service treatment reports reflect an entry for trouble swallowing and headaches in November 2002.  Those symptoms were reported when the Appellant was seen for reports of chest pain in ACDUTRA. 

Post- ACDUTRA, private treatment reports from Total Care Medical Clinic reflect a diagnosis of chronic headaches in May 2006 and August 2007.  A statement from Dr. Bressler indicates that fatigue, myalgias, and arthralgias are consistent with post-vaccination syndrome as a medical possibility.  In June 2010, the Appellant testified that following receipt of pre-deployment vaccinations, he developed headaches.  He reported that he had to seek treatment at West Valley Hospital emergency room in Caldwell, Texas for intense headaches shortly after receiving the vaccines.  Treatment records from West Valley Hospital are not of record.  

In June 2010, the Appellant testified that ACDUTRA he received the pre-deployment immunizations he has periodic incapacitating episodes of headaches, throat swelling, body aches and joint popping, swelling of the throat, and popping and decreased hearing in his left ear.  He indicated that he did not begin to suffer from the headaches, throat swelling, body aches and joint popping, swelling of the throat, or decreased hearing acuity in his left ear until he received the immunizations.  In light of the Appellant's complaints and testimony regarding the symptoms since ACDUTRA, the Appellant should be afforded a VA examination in order to determine whether any of the claimed disabilities exist and, if so, whether they exist as separate and distinct disabilities or one disability, and whether any of the claimed disabilities are related to the Appellant's period of active duty for training.   

As noted, private treatment records from Dr. Fields, a cardiologist, and West Valley Hospital are not of record.  It does not appear that any effort was made to obtain records from either Dr. Fields or West Valley Hospital.  In order to properly adjudicate the claim, the AMC must undertake efforts to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that he submit medical releases for Dr. Fields and West Valley Hospital.  Also, request that he identify any additional relevant treatment reports.  Following receipt of the necessary medical releases, attempt to obtain any available records from Dr. Fields and West Valley Hospital and any other records identified by the Appellant.  Any negative responses should be associated with the claims file.  Notice to the Appellant of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Appellant for a VA cardiology examination to determine the nature and etiology of the claimed cardiac disability manifested by bradycardia.  Any necessary tests or studies should be accomplished.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should indicate whether the Appellant has an underlying cardiac disability manifested by bradycardia.  If the examiner determines that the Appellant has a cardiac disability manifested by bradycardia, the examiner should provide an opinion whether it is at least as likely as not (50 percent or more probability) that any cardiac disability was incurred in or is due to or the result of the Appellant's active duty for training period including treatment of chest pain and bradycardia and receipt of pre-deployment vaccinations.  The examiner must consider the Appellant's credible statements regarding the continuity of symptomatology and treatment since ACDUTRA.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Lay evidence is potentially competent to support the presence of a disability, during active duty for training and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

3.  Schedule the Appellant for a VA examination with an examiner with appropriate expertise to determine whether the Appellant suffers from left ear hearing loss, headaches, a disability manifested by arthralgias and body joint popping, and a disability manifested by throat muscle swelling.  Any necessary tests or studies should be accomplished.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should indicate whether the Appellant has separate and distinct disabilities of left ear hearing loss, headaches, a disability manifested by arthralgias and body joint popping, and a disability manifested by throat muscle swelling or whether the claimed disabilities are manifestations of one underlying disability.  Thereafter, the examiner should provide an opinion whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability/disabilities were incurred in or are due to or the result of the Appellant's active duty for training period including receipt of pre-deployment vaccinations.  The examiner must consider the Appellant's credible statements regarding the continuity of symptomatology and treatment since ACDUTRA.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  Lay evidence is potentially competent to support the presence of a disability, during ACDUTRA and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

4.  Then, readjudicate the claims.  If action remains adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


